Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/21 has been entered.
Claims 3 and 5-10 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the specification as filed does not provide basis for the added tap density range of “0.45 g/m3 to 7 g/m3”.  The instant specification refers to a preferred range of 1-7 g/cm3 (page 5) with inventive examples of 4.5 g/cm3 to 5.6 g/cm3 (Table 3).
Claim(s) 3, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al 2009/0023007.
This rejection is maintained for the reasons set forth in the Office Action mailed 06/02/21 (pages 5-6). 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al 2009/0023007.
maintained for the reasons set forth in the Office Action mailed 06/02/21 (pages 6-7).
Applicant’s remarks filed 12/08/21 regarding this reference have been fully considered.
Applicant’s remarks regarding the instant invention at pages 4-5 of the remarks are noted. With respect to independent claim 3, applicant states that Fujimoto example 3 expands (not contracts) when heated to 500°C, and that the product of the average particle diameter and the shrinkage percentage is -4.71%, which is not within the claimed range. It is unclear as to the data utilized in the above calculation. Specifically, the examiner respectfully submits that a careful reading of the reference indicates that Example 3 discloses an average particle diameter of 4.36 microns (Table 3), and a thermal shrinkage at 500°C of 1.08 (Table 5), the product of which is 4.708 microns-% (within the claimed range of 1-11).  With respect to newly added dependent claim 10, the reference also disclose a crystallite diameter of 545 angstroms (54.5 nm).
Accordingly, the rejection is maintained for the reasons of record.
Newly added dependent claim 8 is allowed.
The reference does not disclose or fairly suggest the instantly claimed BET surface area range in combination with the required “dividing product” range of 1x1013 to 6x1013 m-2.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
January 15, 2022